Citation Nr: 0118789	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1956 to 
December 1958 and from October 1961 to February 1962.  He 
also served in reserve components of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the RO.  Although 
the RO limited its September 1999 decision to the issue of 
service connection for defective hearing, and did not 
adjudicate the issue of service connection for tinnitus, it 
is clear from the record that the veteran raised both issues 
when he filed his original (informal) claim for VA benefits 
in February 1999.  His notice of disagreement and substantive 
appeal likewise contain reference to both issues.  
Consequently, it is the Board's conclusion that both issues 
have been perfected for appeal, notwithstanding the facts 
that the RO did not formally adjudicate the tinnitus claim 
until May 2000, and has not yet issued him a statement of the 
case (SOC) on that issue.  See, e.g., Garlejo v. Brown, 10 
Vet. App. 229, 233 (1997) (if a claimant reasonably raises a 
claim before the RO, the RO fails to adjudicate the claim, 
and the claimant files an appeal that can reasonably be 
interpreted to encompass the RO's failure to adjudicate the 
claim, the Board must consider the matter).


REMAND

The veteran contends that he is entitled to service 
connection for defective hearing and tinnitus.  He maintains 
that he has sensorineural hearing loss due to noise exposure 
in service.  He points out that he was a cannoneer, expert 
(carbine), and sharpshooter in service, all activities 
involving exposure to loud noise.
 
Service medical records do not indicate the veteran ever 
underwent any puretone audiometric testing during service.  
The veteran's hearing was within normal limits based on 
whispered and/or spoken voice testing during his January 1956 
enlistment and February 1962 separation examinations.  
Service connection, however, is not precluded for hearing 
loss simply because the disability was not manifested during 
service or within the one year presumptive period.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claims, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating them.  See VCAA § 3(a), 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for benefits.  See VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete; notifying the claimant of what 
evidence is necessary to substantiate the claim; indicating 
whether the VA will attempt to obtain this evidence or if the 
claimant should obtain it; and, finally, if VA is unable to 
obtain the evidence, informing the claimant that the evidence 
could not be obtained, providing a brief explanation of the 
efforts made to obtain the evidence, and describing further 
action to be taken with respect to the claim.  See VCAA 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

Initially, the Board notes that the veteran has not undergone 
a VA examination in order to determine the etiology of his 
hearing loss disability and tinnitus, if any.  While the 
veteran has provided a copies of audiometric examination 
records obtained in connection with post-service employment, 
and the record reflects a January 1999 diagnosis of tinnitus, 
the record contains no medical opinion as to the etiology of 
these conditions.

As discussed above, the veteran contends that his hearing 
loss is due to noise exposure in service.  The records of his 
periods of service indicate that he had occupational 
specialties of stevedore and cannoneer.  He was also 
qualified as an expert (carbine) and sharpshooter (carbine 
cal 30).  However, the record does not contain his service 
personnel records and therefore, there is no additional 
information regarding the types and duration of noise to 
which he was exposed.

Further, the record indicates that the veteran may have been 
exposed to loud noises during his post-service employment.  
He was apparently employed as a machine operator at Sperry, 
and was subsequently employed by Raytheon.  Although the 
record contains various hearing examination reports conducted 
during his employment with Raytheon, it does not contain 
information as to the specific job(s) the veteran performed, 
the types of noise he was exposed to during this employment, 
and whether he was provided with any hearing protection.

Although the delay occasioned by REMAND is regrettable, under 
the circumstances described above, this case is being 
returned to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  As part of the development required 
by the new law, the RO should obtain the 
veteran's service personnel records from 
the service department.

3.  The RO should also request that the 
veteran provide information regarding his 
post-service employment, including, but 
not limited to, job descriptions for any 
positions he may have held, information 
regarding the types and duration of noise 
that he was exposed to, and information 
regarding any hearing protection 
provided.  If the veteran is unable to 
provide this information, the RO should 
attempt to obtain it directly from his 
employers and, if necessary, the veteran 
should be asked provide a duly executed 
authorization.

4.  After the foregoing development has 
been completed, the RO should schedule 
the veteran for an audiometric 
examination.  The examiner should review 
the claims folder, conduct audiometric 
testing, and provide an opinion as to the 
medical likelihood that the veteran has 
defective hearing and/or tinnitus that 
can be attributed to his period of active 
military service.  A complete rationale 
for all opinions should be provided.

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  If any benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


